DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

The examiner acknowledges the cancellation of claim 18.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 10-17, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellgas et al. (US 2020/0191614 A1) in view of Krishnan et al. (US 2019/0277949 A1) and Oliveira et al (US 2020/0309913 A1).

Regarding claim 1, Ellgas discloses a sensor assembly (as shown in Fig. 1) comprising: 
a base (Fig. 1 element 120); 
a sensor body (as described in Paragraph [0029] wherein the internal sensor components are interpreted to comprise the sensor body and in Paragraph [0032] as a LIDAR device) mounted to the base and rotatable relative to the base around an axis in a direction of rotation (as discussed in the Abstract), the sensor body including a sensor window (Fig. 7 element 716); and 
a cover (Fig. 7 element 715), the cover including an inlet (Fig. 3 element 320), on an exterior of the cover (as shown in Fig. 3), the inlet being open and positioned to receive ambient air (as discussed in Paragraph [0038]) the cover defining an airflow path from the inlet (as shown in Fig. 7 as the dashed line), the cover including an outlet (Fig. 7 element 790) positioned to direct air across the sensor window (as discussed in Paragraph [0052]).
Ellgas does not expressly disclose the sensor body having a wall having heat fins elongated circumferentially relative to the axis, the inlet open in the direction of rotation, and the cover positioned to cover the heat fins, the cover defining an airflow path through the heat fins.
Krishnan teaches a sensor body having a wall having heat fins (Fig. 5 element 68 as described in Paragraph [0058]) elongated circumferentially relative to an axis (as shown in Figs 5 and 6), and a cover positioned to cover the heat fins and define an airflow path (Fig. 5 element 66) through the heat fins (as shown in Fig. 5 and discussed in Paragraph [0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide heat fins on the sensor body in fluid communication with the airpath in order to expedite cooling of the sensor body as is commonly desired in the art.
Oliveira teaches a sensor apparatus having a cover with an inlet  (Fig. 1a element 3a) open in the direction of rotation of a senor body (as shown in Figs. 1a and 1b where the direction of rotation is around a vertical axis, and therefore elements 3a are open in said direction of rotation).
It would have been obvious to one of ordinary skill in the art to form the inlet of the cover to be open in the direction of rotation as taught by Oliveira in the assembly of Ellgas in order to increase airflow into the cover and promote more efficient cooling of the heat fins.

Regarding claim 2, Ellgas in view of Krishnan and Oliveira disclose the assembly as set forth in claim 1 above and further comprising a motor (Ellgas Fig. 2 element 220) arranged to rotate the sensor body in the direction of rotation relative to the base (as discussed in Ellgas Paragraph [0036]).

Regarding claim 3, Ellgas in view of Krishnan and Oliveira discloses the assembly as set forth in claim 1 and further wherein the outlet is open away from the direction of rotation (as shown 0in Ellgas Fig. 7).

Regarding claim 5, Ellgas in view of Krishnan and Oliveira discloses the assembly as set forth in claim 1 above and further wherein the wall is a first wall, the sensor body includes a second wall, and the sensor window is positioned on the second wall (wherein the positioning of the window in a wall in the Ellgas reference as modified above by the corresponding structure in the Krishnan reference, which indicates that both window positions are distinct in from the wall on which the fins of the Krishnan reference are positioned.

Regarding claim 10, Ellgas in view of Krishnan and Oliveira discloses the assembly as set forth in claim 1 above and further wherein the heat fins include a first heat fin (wherein as Ellgas as modified by Krishnan in claim 1 above discloses the heat fins to include a first heat fin as shown in Fig. 5 of Krishnan).
Ellgas does not expressly disclose wherein width of the first heat fin from the wall to a radially outer edge of the first heat fin is more than five times as great as a gap from the first heat fin to the cover, however in cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical.   As such, the claimed dimensions appear to be an obvious matter of engineering implementation and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Regarding claim 11, Ellgas in view of Krishnan and Oliveira discloses the assembly as set forth in claim 1 above.
Ellgas does not expressly disclose wherein the sensor window is positioned on the wall, the heat fins are positioned closer to a leading edge of the wall than to a trailing edge of the wall with respect to the direction of rotation, and the sensor window is positioned closer to the trailing edge of the wall than to the leading edge of the wall, however it would have been obvious to one having ordinary skill in the art at the time the invention was made to arrange the sensor window closer to the trailing edge of the wall and the heat fins closer to the leading, since it has been held that rearranging parts of an invention involves only routine skill in the art and the applicant has not indicated in the claims that the position of the window or the fins is critical to the design of the assembly.  In re Japikse, 86 USPQ 70 (CCPA 1950).

Regarding claim 12, Ellgas in view of Krishnan and Oliveira discloses the assembly as set forth in claim 1 above.
Ellgas does not expressly disclose wherein the heat fins have a thermal conductivity equal to at least 15 watts per meter-Kelvin, however in cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical.   As such, the claimed dimensions appear to be an obvious matter of engineering implementation and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Regarding claim 13, Ellgas in view of Krishnan and Oliveira discloses the assembly as set forth in claim 1 above and further wherein the cover includes a plurality of baffles (Ellgas Fig. 7 element 721) partially obstructing the airflow path between the inlet and the outlet (as shown in Fig. 7).

Regarding claim 14, Ellgas in view of Krishnan and Oliveira discloses the assembly as set forth in claim 13 above and further wherein the baffles include an upper baffle (Ellgas Fig. 5 element 511) obstructing a top half of the airflow path and a lower baffle (Ellgas Fig. 5 element 521) obstructing a bottom half of the airflow path (as shown in Fig. 5 and discussed in Ellgas Paragraphs [90045]-[0046]).

Regarding claim 16, Ellgas in view of Krishnan and Oliveira discloses the assembly as set forth in claim 1 above and further comprising a ramp (Ellgas Fig. 7 element 752) positioned adjacent to the sensor window opposite the outlet (as shown in Fig. 7).

Regarding claim 17, Ellgas in view of Krishnan and Oliveira discloses the assembly as set forth in claim 16 above and further wherein the ramp includes a leading surface facing circumferentially toward the sensor window and a trailing surface facing circumferentially away from the sensor window (as shown in Ellgas Fig. 7), and the leading surface and the trailing surface are elongated parallel to the axis (as shown in Ellgas Fig. 8).

Regarding claim 21, Ellgas in view of Krishnan and Oliveira discloses the assembly as set forth in claim 1 above. Ellgas does not expressly disclose wherein the inlet is positioned on an exterior of a side panel of the cover radially outward from the sensor body.
Oliveira teaches wherein the inlet is positioned on an exterior of a side panel of the cover radially outward from the sensor body (as shown in Fig. 7).
It would have been obvious to one of ordinary skill in the art to position the inlet on the side panel of the cover as taught by Oliveira in the assembly of Ellgas in order to increase airflow into the cover when the sensor is in motion and thus promote more efficient cooling of the heat fins.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellgas in view of Krishnan and Oliveira as applied to claim 1 above, and further in view of Wee (US 2012/0162428 A1).

Regarding claim 4, Ellgas in view of Krishnan and Oliveira discloses the assembly as set forth in claim 1 above.
Ellgas does not expressly disclose wherein a cross-sectional area of the outlet is smaller than a cross-sectional area of the inlet.
Wee teaches wherein a cross-sectional area of the outlet is smaller than a cross-sectional area of the inlet (as discussed in Paragraphs [0028]-[0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a smaller outlet cross section than inlet cross section in order to accelerate the air through the course of the path so as to facilitate removal of impurities, water, or debris on the window (as suggested by Wee Paragraph [0031]).


Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellgas in view of Krishnan and Oliveira as applied to claim 1 above, and further in view of Phinisee et al. (US 2020/0355807 A1).

Regarding claim 19, Ellgas in view of Krishnan and Oliveira discloses the assembly as set forth in claim 1 above.
Ellgas does not expressly disclose further comprising a gutter elongated above the sensor window adjacent to the sensor window.
Phinisee teaches a gutter (Fig. 5 element 88) elongated above the sensor window (Fig. 5 element 34) adjacent to the sensor window (as shown in Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date to add a gutter such as that taught by Phinisee above the window of the Ellgas assembly in order to prevent liquid from dripping down from the top of the assembly onto the window, and to direct such liquid away from the window (as discussed by Phinisee Paragraph [0041]).

Regarding claim 20, Ellgas in view of Krishnan and Oliveira and Phinisee discloses the assembly as set forth in claim 19 above.
Ellgas does not expressly disclose wherein the gutter is elongated from a closed end nearer to the outlet to an open end farther from the outlet.
Phinisee teaches wherein the gutter is elongated from a closed end (Fig. 4 at reference character 40) nearer to the outlet to an open end (Fig. 5 element 80) farther from the outlet (as discussed in Paragraph [0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the gutter with a closed end nearer to the outlet and an open end father from the outlet in order to provide a means for captured liquid to drain from the gutter while avoiding contact with the window (as suggested by Phinisee Paragraph [0041]).


Allowable Subject Matter

Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim(s) 1 and 5, a combination of limitations that includes wherein the heat fins are first heat fins, the second wall has second heat fins elongated circumferentially relative to the axis, the cover is positioned to cover the second heat fins, and the cover defines the airflow path through the second heat fins.  None of the reference art of record discloses or renders obvious such a combination.

Regarding claims 7-9, as depending from, and therefore encompassing all of the features and limitations of, objected claim 6, these claims are objected to for similar reasons.


Response to Arguments

Applicant’s arguments, see Remarks, filed 9/6/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a combination of references including Ellgas, Krishnan, and Oliveira as set forth above.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith DePew whose telephone number is (571)270-7725. The examiner can normally be reached M-F 4:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Keith DePew/
Examiner
Art Unit 2841



/ABHISHEK M RATHOD/           Primary Examiner, Art Unit 2841